Title: Julius B. Dandridge to Thomas Jefferson, 27 November 1819
From: Dandridge, Julius Burbridge
To: Jefferson, Thomas


					
						Sir
						
							Office Bank U States
							Richmond.
							Nov. 27th 1819
						
					
					Your letter of the 19th inst: with the deed enclosed, has been received. The alterations in the deed, and reasons for the same, by you, are perfectly satisfactory.
					After having had it completed by the acts of the Trustees, and magistrates; I beg to avail myself by the acceptance of your kind offer, and advice, and accordingly recommit the deed to your care, for the purpose you mention, by enclosing it herewith.
					
						I am Sir most respectfully Your obed. Sevt
						J: B Dandridge Cashr
					
				